Citation Nr: 0611557	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent prior to January 28, 2000 for low back syndrome.

2.  Entitlement to a disability evaluation in excess of 20 
percent from January 28, 2003 to May 5, 2005 for low back 
syndrome.

3.  Entitlement to a disability evaluation in excess of 40 
percent on and after May 5, 2005 for low back syndrome.


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1986 to 
November 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The 
Board remanded the appeal for further development in January 
2004.  The case has been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACTS

1.  From January 5, 2000 to January 27, 2003, the veteran's 
service-connected low back syndrome approximated no more than 
slight range of motion, and lumbosacral strain with 
characteristic pain on motion.  

2.  From January 28, 2003 to May 4, 2005, the veteran's 
service-connected low back syndrome approximated no more than 
moderate range of motion, and lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in standing position.  It was neither 
manifested by severe intervertebral disc syndrome (IDS), with 
intermittent relief, nor IDS with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks in the past 12 months.

3.  As of May 5, 2005, the veteran's service-connected low 
back syndrome was characterized by severe limitation of 
motion of the lumbar spine and severe lumbosacral strain.  It 
was not manifested by favorable or unfavorable ankylosis of 
the entire spine of entire thoracolumbar spine, pronounced 
IDS with persistent symptoms compatible with sciatic 
neuropathy, or, IDS with incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent from January 5, 2000 to January 27, 2003, for low 
back syndrome have not been met.  38 U.S.C.A. § § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002, 2003); 38 C.F.R. 
§§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

2.  The criteria for a disability evaluation in excess of 20 
percent from January 28, 2003 to May 4, 2005, for low back 
syndrome have not been met.  38 U.S.C.A. § § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002, 2003); 38 C.F.R. 
§§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2005).

3.  The criteria for a disability evaluation in excess of 40 
percent for low back syndrome have not been met.  38 U.S.C.A. 
§ § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002, 
2003); 38 C.F.R. §§ 4.1-4.10, 4.71a, Diagnostic Codes 5237, 
5242, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After examining the 
record, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further notice or assistance to the veteran is required to 
comply with the duty to notify with regard to his claim.  VA 
examination reports and lay statements have been associated 
with the record.  The VA satisfied its duty to notify by 
means of letters dated April and November 2004, a July 2002 
statement of the case (SOC), and a February 2003 and June 
2005 supplemental statements of the case (SSOC).  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal, 
what evidence VA had obtained, and of his and VA's respective 
duties for obtaining evidence.  In the April and November 
2004 letters, the AOJ notified the appellant that it was his 
responsibility to make sure that VA received all requested 
information and that he needed to show that his disability 
has worsened.  

Although the VA notices that were provided to the appellant 
do not contain the "fourth element" per se, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  By the 
informational letter, the rating decisions, the SOC, and the 
SSOC, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
appellant's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.  

As previously indicated, in Pelegrini, supra, the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided in February 2002, and appealed prior to 
required notice being afforded the appellant in April 2004.  

Nevertheless, the Board finds that any defect with respect to 
the timing of the notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In the present appeal, the 
veteran was not provided with notice of the type of evidence 
necessary to establish earlier effective dates for the 
increased rating for the back disability.  There is no 
prejudice regarding an increased rating are the claim is 
being denied.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Originally, in an August 1994 rating decision, the RO granted 
the veteran a noncompensable disability rating for his low 
back syndrome.  In a February 2002 rating decision, the RO 
granted the veteran a 10 percent disability rating for his 
low back syndrome and it became effective from January 5, 
2000.  In a February 2003 rating decision, the RO granted an 
increase of the veteran's service-connected disability from 
10 to 20 percent, effective January 28, 2003.  

In a June 2005 rating decision, the VA increased the 
veteran's service-connected disability from 20 to 40 percent, 
effective May 5, 2005.  The Board is to determine whether the 
disability evaluations prior to, and on or after May 5, 2005, 
should be increased to reflect more accurately the severity 
of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 
criteria which provide a rating on the basis of loss of range 
of motion require consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss of the joints due 
to pain, etc.).  Therefore, to the extent possible, the 
degree of additional disability caused by functional losses, 
such as pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  

The Board observes that the criteria relating to spinal 
disorders were amended several times since July 2002 and the 
most favorable one must be applied.  See 67 Fed. Reg. 48,785 
(July 26, 2002), 67 Fed. Reg. 54,345-49 (Aug. 22, 2002); 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003; 69 Fed. Reg. 32,449 (June 
10, 2004) (codified at 38 C.F.R. § 4.71a); see also 
VAOPGCPREC 3-2000.  
 
The veteran's lumbosacral strain was rated by the RO under 
Diagnostic Codes 5295 and 5237.  See 38 C.F.R. § 4.71a (2002, 
2005).  The Board has also considered rating it for 
limitation of motion under Diagnostic Code 5292, degenerative 
arthritis under Diagnostic Code 5243, and as IDS under 
Diagnostic Codes 5293 and 5243.  See 38 C.F.R. § 4.71a (2002, 
2005).  

Before September 26, 2003, when there was severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent rating, the maximum under the 
rating criteria for this diagnostic code, was warranted, 
under former Diagnostic Code 5295.  A 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 10 percent rating was warranted for 
lumbosacral strain with characteristic pain on motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  Before 
September 26, 2003, the Rating Schedule, included criteria 
for rating limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  Under that diagnostic code, a 10 
percent rating was warranted for slight limitation of motion, 
a 20 percent rating was warranted for moderate, and a maximum 
40 percent rating for severe limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the revised spine rating criteria effective September 
23, 2003, Diagnostic Codes 5237 for lumbosacral strain and 
5242 for degenerative arthritis of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: unfavorable ankylosis of the 
entire spine warrants a maximum 100 percent rating; while 
unfavorable ankylosis of the entire thoracolumbar spine is 
given a 50 percent rating.  Forward flexion of the 
thoracolumbar spine of 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent rating.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2005)).

On September 23, 2002, new rating criteria for IDS became 
effective.  67 Fed. Reg. 54,345 (August 22, 2002) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5293 until September 
26, 2003 when it was recodified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243).  The revised diagnostic code now 
provides for the evaluation of IDS (pre-operatively or post-
operatively) either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurological manifestations along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  The revised regulation defines an 
incapacitating episode as a period of acute signs and 
symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from IDS that are present constantly, or 
nearly so.  These revised criteria provide that a 40 percent 
rating is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  When evaluating on the 
basis of chronic manifestations, orthopedic disabilities 
should be evaluated using the rating criteria for the most 
appropriate diagnostic code or codes.  

An October 1994 VA radiology report of the veteran's 
lumbosacral spine found mild generalized spurring of the 
vertebral endplate.  Alignment and disc spaces appeared to be 
preserved.

During a January 1995 VA medical visit, the veteran reported 
back pain that started while he was on active duty.  The 
veteran complained that the pain was worse when lifting in 
the standing position.  The examiner found the veteran had 
tight paraspines upon palpation and pain located in the lower 
lumbar region.

At the time of a December 1997 VA medical visit, the examiner 
found that the veteran had a degenerative disc at L3-L4.  The 
veteran had limited range of motion and he reported no 
numbness.

A June 1998 VA medical record shows the examiner found that 
the veteran had low back pain, including swelling and a 
tender lumbar.

On VA examination in March 2000, the veteran reported having 
stabbing pains in the left low back with constant pain that 
hurt when bending down.  The veteran described the pain as a 
5 out of 10 on the pain scale.  The veteran also had tight 
cramping in the low back.  The veteran wears a back brace but 
denied any numbness down his legs or any weakness in his 
legs.  The veteran had had flare-ups that last for weeks 
caused by moving.  The veteran was able to do most activities 
with the exception of pushing a lawn mower.  The veteran's 
posture and gait were normal.  There was no significant 
spinal tenderness to palpation.  Flexion was to 95 degrees in 
the lumbar spine, 35 degrees to extension, 40 degrees to 
right and left lateral movement, and 35 degrees to right and 
left lateral rotation.  The neurologic examination was 
completely normal including motor, sensory, and deep tendon 
reflexes.  During the examination of the veteran's lumbar 
spine it was  revealed that the veteran had vertebral body 
heights and disc spaces that were maintained.  There was a 
small osteophyte projecting from the anterior superior margin 
of the L4, L1, and T12 vertebral bodies.  There was no 
evidence of spondylolysis or spondylolisthesis.  The veteran 
was diagnosed with lumbosacral strain with minimal 
degenerative changes and normal range of motion.

In a January 2003 VA examination, the veteran reported that 
he was unable to vacuum, walk long distances, drive a car 
long distances, push a lawn mower, garden or climb stairs.  
The veteran had a bump on his back, pain down his left leg 
and burning that was constant.  The veteran's posture was 
normal, his gait was abnormal, and he walked with a limp.  
Upon examination, the examiner found the presence of muscle 
spasm and tenderness in the veteran's lumbosacral spine.  A 
straight-leg raise test on the right was negative, while on 
the left it was positive at 45 degrees.  The veteran had 
tenderness along the sacroiliac joints.  He also had 
subjective radiculopathic findings with pain radiating down 
the left leg.  Range of motion of the lumbar spine was normal 
with flexion to 95 degrees, extension to 35 degrees, right 
and left lateral flexion to 40 degrees, and right and left 
rotation to 35 degrees.  Range of motion was not limited by 
pain, fatigue, weakness, lack of endurance or incoordination.  

A neurologic examination of the lower extremity was normal 
for motor and sensory function.  Deep tendon reflexes of the 
knee and ankle jerks on the right and left were +2/2.  X-rays 
of the lumbar spine revealed radiographic evidence of 
degenerative end plate changes at T11-T12, T12-L-1, L3-L4, 
and L4-L5.  The veteran was diagnosed with low back syndrome 
with progression to degenerative end plate changes at T11-
T12, T12-L1, L3-L4, and L4-L5.  The examiner opined that the 
veteran would have limitations in normal functioning, 
particularly during flare-ups.

An April 2004 VA examination revealed that there was normal 
alignment of the veteran's lumbar spine.  There was very 
minimal degenerative spurring from L3 through L5.  The 
examiner opined that there was perhaps some minimal narrowing 
at the L3-L4 level.  There was slight narrowing of the L5-S1 
disc.  The pedicles and the sacroiliac joints appeared to be 
intact.  Also, there was a tiny bone island in the left iliac 
crest.  

During a May 2005 VA spine examination, the veteran reported 
that he had pain in the low back, particularly pain on the 
left lower lumbar paraspinal region, but without radiation to 
the extremities.  The veteran had difficulty getting back up 
into the erect position once he had forward flexed to about 
90 degrees.  The veteran had a 50 percent decrease in range 
of motion of the lumbar spine, increased pain, fatigability, 
but no incoordination or weakness following repetitive use.  
Flare-ups, which occurred when the veteran attempts to lift, 
squat, or bend down to pick anything up from the floor, lead 
to a decrease of 50 percent in range of motion and increased 
pain and incoordination but with no weakness.  The veteran 
had painful motion of the lumbar spine with spasm, 
particularly on the left lower lumbar paraspinal musculature.  
There was no motor weakness detected of the lower extremities 
of the lumber musculature, but the veteran did have 
tenderness on both sides.  The examination of the veteran 
revealed that when tested for forward flexion from 0 to 90 
degrees, he had pain throughout.  The veteran also had pain 
throughout extension (0 to 15 degrees), rotation to the left 
(0 to 30 degrees), rotation to the right (0 to 20 degrees), 
right lateral bending (0 to 30 degrees), and left lateral 
bending (0 to 15 degrees).  The veteran had some paraspinal 
muscle spasm, particularly in the left side of the lumbar 
paraspinal musculature.  He had a normal gait and did not use 
the assistance of a device when ambulating.  The veteran had 
negative straight-leg raises bilaterally with 5/5 motor 
strength in the bilateral quadriceps, hamstrings, ankle 
dorsiflexors, and ankle plantar flexors.  Sensory was intact 
to light touch in all lower extremity distributions 
bilaterally.  The lower lumbar spine films revealed that the 
veteran had less than a 10 degree curvature of the spine with 
a gentle curve apex to the right of his lower lumbar spine, 
but no significant degenerative disk disease or facet 
arthropathy.  The veteran was diagnosed with chronic lumbar 
strain with listing of the whole spine to the left side.  The 
examiner went on to state that neurologic findings, included 
sensory and motor examinations were intact in the lower 
extremities.  The veteran had no incapacitating episodes in 
the 12 months prior to examination.  

The Board finds that, from January 5, 2000 to January 27, 
2003, the veteran's low back disability more nearly 
approximated slight limitation of range of motion and 
lumbosacral strain with characteristic pain on motion, 
warranting no more than a 10 percent rating under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295 (2002).  The 
preponderance of the evidence was against a higher 20 percent 
rating because total range of motion was shown to be nearly 
full, there was no evidence of IDS or muscle spasm on extreme 
forward bending, or loss of lateral spine motion.

The Board finds that, from January 28, 2003 to May 5, 2005, 
the veteran's low back disability more nearly approximated 
moderate limitation of range of motion and lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position, warranting no 
more than a 20 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002).  The preponderance of 
the evidence was against a higher 40 percent rating because 
from the June 2003 VA examination range of motion was shown 
to be normal.  There was no evidence of IDS or listing of the 
whole spine to opposite, or positive Goldthwaite's sign, or 
marked limitation of forward bending in standing position, or 
loss of lateral motion with osteo-arthritic changes, or 
irregularity of joint space. 

The Board finds that, as of May 5, 2005, the veteran's low 
back disability more nearly approximates severe limitation of 
motion of the lumbar spine due to the marked reduction in his 
range of motion and severe lumbosacral strain with listing of 
the whole spine to opposite side, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, narrowing of joint space, 
abnormal mobility on forced motion, and warrants a maximum 40 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5292 
and 5295 (2003).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence was against a 
higher 60 percent rating.  There was no evidence of favorable 
or unfavorable ankylosis of the entire spine of entire 
thoracolumbar spine, pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy, or, IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The preponderance of the evidence supports a disability 
rating of 40 percent for the veteran's back disability, as of 
May 5, 2005.  Based on the above evidence, with consideration 
of DeLuca and the veteran's symptomatology in total, the 
Board finds that the veteran's back disability is manifested 
by no more than severe limitation of motion of the lumbar 
spine and severe lumbosacral strain with listing of the whole 
spine to opposite side, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo-
arthritic changes, narrowing of joint space, and with 
abnormal mobility on forced motion under the former 
Diagnostic Code 5295.  

The veteran has not been shown to have had IDS manifested by 
incapacitating episodes requiring prescribed bed rest by a 
physician or treatment by a physician for a period of at 
least six weeks during the past 12 months.  At the May 2005 
VA examination, the veteran reported having flare-ups when he 
attempted to lift, squat, or bend down to pick something off 
the floor.  When flare-ups occurred the veteran would lose 
range of motion by 50 percent.  The examiner stated that the 
veteran had no incapacitating episodes in the 12 months prior 
to the May 2005 examination.  

Further, the veteran has not shown pronounced IDS with 
persistent symptoms compatible with sciatic neuropathy, or 
other neurological findings appropriate to the site of the 
diseased disc.  There is no evidence of prescribed bed rest 
by a physician or any incapacitating episode having a total 
duration of at least six weeks during the past 12 months.  
Thus, a 60 percent rating under the former or revised 
Diagnostic Codes 5293/5243 for IDS is not warranted.  
38 C.F.R. § 4.71a (2002, 2005).



Under the revised spinal disorder rating criteria effective 
in September 2003, the veteran has not been shown to have 
unfavorable or favorable ankylosis of either the 
thoracolumbar spine or the entire spine to warrant a rating 
in excess of 40 percent, under the former or revised 
Diagnostic Codes 5286, 5289, 5237, and 5242.  38 C.F.R. 
§ 4.71a (2002, 2005).

Given the evidence described above, the Board finds that 
there is no basis under the former Diagnostic Codes 5292, 
5293 and 5295 or the revised Diagnostic Codes 5237, 5242 and 
5243 for awarding an evaluation in excess of 40 percent.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected low back disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, no evidence has 
been presented showing factors not already contemplated by 
the rating criteria, such as frequent periods of 
hospitalization or incapacitating episodes, due solely to the 
veteran's service-connected low back disability, as to render 
impractical the application of the regular schedular 
standards.  The regular schedular standards and the ratings 
previously and currently assigned, adequately compensate the 
veteran for any adverse impact caused by his service-
connected disability.  In light of the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) are not 
met.




ORDER

A disability rating in excess of 10 percent for low back 
syndrome from January 5, 2000 to January 27, 2003, is denied.

A disability rating in excess of 20 percent for low back 
syndrome from January 28, 2003 to May 4, 2005, is denied.

A disability rating in excess of 40 percent for low back 
syndrome is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


